Title: To James Madison from William Eaton, 27 October 1806
From: Eaton, William
To: Madison, James



Sir,
Brimfield Oct. 27th. 1806.

Danielson, named in the foregoing extract, is my son in law and ward; has lately returned from Marietta.  Belknap, a native of this County, is merely a resident there.  Blennahassett an expatriated Irish Gentleman, settled on an island in the vicinity of Marietta, of which he is proprietor.  There is a man, by name, Ephraim Kibby, living in the neighbourhood of Cincinnati, late a Capn. of rangers (or spies, in Gen. Waynes army) who can give information of the arrangement and extent of Mr. Burr’s project.  Kibby is now a brigade Major to some Brigadier General of Militia.  I have the honor to be very respectfully, Sir, your very Obedient serv.

William Eaton

